Citation Nr: 1042469	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-15 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a chronic abdominal 
disorder to include an abdominal growth, post-operative colon 
polyp residuals, and irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied both service connection for an 
abdominal growth and an increased disability rating for the 
Veteran's duodenal ulcer.  

In December 2009, the Veteran and his daughter testified at a 
personal hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.  During the hearing, 
the Veteran submitted a Motion to Advance on the Docket.  In 
January 2010, the Board granted the Veteran's motion.

This matter was previously before the Board in March 2010, at 
which time the Veteran's claim for a disability rating greater 
than 10 percent for the service connected duodenal ulcer was 
denied, and the issue of service connection for a chronic 
abdominal disorder to include an abdominal growth, post-operative 
colon polyp residuals, and irritable bowel syndrome, was remanded 
for additional development.  The case is now returned to the 
Board.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  By rating action of the RO dated in August 2010, service 
connection for irritable bowel syndrome, rectal polyp, reflux 
esophagitis, hematochezia, gastritis, and duodenal ulcer (claimed 
as abdominal pain) was granted.

2.  As the claim for service connection for a chronic abdominal 
disorder to include an abdominal growth, post-operative colon 
polyp residuals, and irritable bowel syndrome, has been granted 
by the RO in August 2010, the instant claim for service 
connection has become moot.


CONCLUSION OF LAW

The issue of service connection for a chronic abdominal disorder 
to include an abdominal growth, post-operative colon polyp 
residuals, and irritable bowel syndrome is dismissed as moot.  38 
U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for service connection for a chronic 
abdominal disorder to include an abdominal growth, post-operative 
colon polyp residuals, and irritable bowel syndrome in July 2007.  
The RO denied the Veteran's claim by rating action dated in 
October 2007.  The Veteran timely submitted a notice of 
disagreement and perfected a substantive appeal.  In March 2010, 
the Board remanded the issue for additional development.  The 
Board notes that the March 2010 decision also denied a separate 
claim of entitlement to a disability rating greater than 10 
percent for service-connected duodenal ulcer.  That decision of 
the Board is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.156, 20.1100 (2010).

Following the additional development directed by the Board, by 
rating action dated in August 2010, the RO granted the Veteran's 
claim for service connection for irritable bowel syndrome, rectal 
polyp, reflux esophagitis, hematochezia, gastritis, and duodenal 
ulcer (claimed as abdominal pain), as it was determined that the 
disorders were all etiologically related.  As disabilities of the 
digestive system are rated as one disability, based upon the 
predominant impairment, a 30 percent disability rating was 
assigned, notwithstanding that the Veteran's disability had 
previously been rated under the rating criteria for a duodenal 
ulcer.

As service connection for irritable bowel syndrome, rectal polyp, 
reflux esophagitis, hematochezia, gastritis, and duodenal ulcer 
(claimed as abdominal pain) is now already in effect, the issue 
previously on appeal before the Board has been granted in full.  
38 U.S.C.A. § 7105; see also Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991) (holding that once a condition is listed on a 
rating sheet as service connected, service connection remains in 
effect unless otherwise severed).

The grant of service connection was a full grant of the benefit 
sought on appeal, and there is no remaining issue on appeal.


ORDER

The appeal concerning service connection for a chronic abdominal 
disorder to include an abdominal growth, post-operative colon 
polyp residuals, and irritable bowel syndrome, is dismissed, as 
there is no longer a case or controversy.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


